     Case 2:20-cv-00867-TLN-KJN Document 88 Filed 09/10/21 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    CORLYN DUNCAN and BRUCE                         No. 2:20-cv-00867-TLN-KJN
      DUNCAN,
12
                        Plaintiffs,
13                                                    ORDER
             v.
14
      ALIERA COMPANIES, INC.; TRINITY
15    HEALTHSHARE, INC.; and ONESHARE
      HEALTH, LLC,
16
                        Defendants.
17

18

19          This matter is before the Court on Defendant Aliera Companies, Inc.’s (“Aliera”) Motion

20   to Stay. (ECF No. 80.) Plaintiffs Bruce and Corlyn Duncan (collectively, “Plaintiffs”) filed an

21   opposition. (ECF No. 85.) Aliera filed a reply. (ECF No. 87.) For the reasons set forth below,

22   the Court GRANTS Aliera’s motion.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                      1
     Case 2:20-cv-00867-TLN-KJN Document 88 Filed 09/10/21 Page 2 of 5


 1          I.      FACTUAL AND PROCEDURAL BACKGROUND

 2          Plaintiffs were enrolled in a health care plan provided by Aleria and Trinity Healthshare,

 3   Inc. (“Trinity”) from January 1, 2018 through December 31, 2019. (ECF No. 19 at 1.) Aliera

 4   marketed, sold, and administered insurance plans for Oneshare Health, LLC when it was known

 5   as Unity Healthshare, LLC (“Unity”) and then subsequently acted in a similar capacity for

 6   Trinity. (Id. at 2.) Plaintiffs allege Aliera, Unity, and Trinity (collectively, “Defendants”) sold

 7   inherently unfair and deceptive health care plans to California residents and failed to provide the

 8   coverage the purchasers believed they would receive. (Id. at 3.) More specifically, Plaintiffs

 9   allege Aliera exploited an exception under the Affordable Care Act by falsely representing that

10   Unity and Trinity were Health Care Sharing Ministries (“HCSMs”), which allowed Defendants to

11   sell illegal insurance plans that did not comply with the minimum basic requirements for

12   authorized health care plans under state or federal law. (Id. at 3–5.)

13          Plaintiffs filed the operative First Amended Complaint for this purported class action on

14   June 26, 2020. (ECF No. 19). Plaintiffs allege claims for: (1) illegal contract; (2) violation of

15   California’s Unfair Competition Law; (3) violation of California’s False Advertising Law; (4)

16   breach of fiduciary duty as to Aliera and Trinity; (5) breach of fiduciary duty as to Aliera and

17   Unity; and (6) unjust enrichment against Aliera. (Id.)

18          Several motions to dismiss and/or compel arbitration are currently pending. (ECF Nos.

19   36, 37, 38, 45, 50.) Prior to the Court ruling on those motions, Trinity filed a notice of

20   bankruptcy on July 9, 2021. (ECF No. 76.) As such, the Court stayed the action as to Plaintiffs’
21   claims against Trinity. (ECF No. 79.) The Court further noted “absent any argument to the

22   contrary, the action may proceed against the other Defendants.” (Id.) Aliera filed the instant

23   motion to stay the case in its entirety on July 30, 2021. (ECF No. 80.) Unity did not join in the

24   motion but instead consented to a stay. (Id. at 2 n.3.)

25          II.     STANDARD OF LAW

26          A district court has the “power to stay proceedings” as part of its inherent power “to
27   control the disposition of the causes on its docket with economy of time and effort for itself, for

28   counsel, and for litigants.” Landis v. North Am. Co., 299 U.S. 248, 254–55 (1936). “A trial court
                                                        2
     Case 2:20-cv-00867-TLN-KJN Document 88 Filed 09/10/21 Page 3 of 5


 1   may, with propriety, find it is efficient for its own docket and the fairest course for the parties to

 2   enter a stay of an action before it, pending resolution of independent proceedings which bear

 3   upon the case.” Leyva v. Certified Grocers of Cal., Ltd., 593 F.2d 857, 863–64 (9th Cir. 1979).

 4   “This rule . . . does not require that the issues in such proceedings are necessarily controlling of

 5   the action before the court.” Id.

 6          “Where it is proposed that a pending proceeding be stayed, the competing interests which

 7   will be affected by the granting or refusal to grant a stay must be weighed.” CMAX, Inc. v. Hall,

 8   300 F.2d 265, 268 (9th Cir. 1962). Those competing interests include “[1] possible damage

 9   which may result from the granting of a stay, [2] the hardship or inequity which a party may

10   suffer in being required to go forward, and [3] the orderly course of justice measured in terms of

11   the simplifying or complicating of issues, proof, and questions of law which could be expected to

12   result from a stay.” Id.

13          III.    ANALYSIS

14          Aliera moves to stay this action in its entirety due to Trinity’s bankruptcy proceedings.

15   (ECF No. 80 at 2.) Aliera argues the Court should stay the action pursuant to its discretionary

16   powers because: (1) Plaintiffs’ claims against Trinity are “inextricably intertwined” with their

17   claims against Aliera; (2) Aliera’s right to seek indemnification from Trinity is at issue in

18   Trinity’s bankruptcy; (3) Aliera and Trinity would be prejudiced if the case proceeds without

19   Trinity; and (4) the interests of judicial economy weigh in favor of a stay. (Id.)

20          In opposition, Plaintiffs argue the Court should not stay the entire action because: (1)
21   Aliera and Unity are independently liable to Plaintiffs; (2) the Trinity bankruptcy is unlikely to

22   conclude in a reasonable time; (3) prosecution of this matter will not prejudice Aliera; and (4) a

23   stay will not promote judicial economy. (ECF No. 85.)

24          Another district court recently addressed a nearly identical scenario involving these same

25   Defendants and Trinity’s bankruptcy. See Albina v. Aliera Companies, Inc., No. 5:20-CV-496-

26   JMH, 2021 WL 3519460 (E.D. Ky. Aug. 10, 2021). The Albina court concluded Plaintiffs’
27   general concerns about delay did not outweigh “the benefit the [p]arties and [c]ourt would receive

28   by the Bankruptcy Court narrowing some of the issues.” Id. at *2. The court further concluded
                                                         3
     Case 2:20-cv-00867-TLN-KJN Document 88 Filed 09/10/21 Page 4 of 5


 1   “[a]ny prejudice to Plaintiffs would be minimal, and Plaintiffs would not be placed at a tactical

 2   disadvantage.” Id. The court found the potential prejudice to Trinity in denying the stay was

 3   much greater, explaining,

 4                  Since Trinity would be unable to participate following this Court’s
                    decision and prior to the conclusion of the bankruptcy proceedings,
 5                  Trinity would be prejudiced by its inability to appeal this Court’s
                    decision or otherwise defend itself either in this Court, the Sixth
 6                  Circuit Court of Appeals, or during arbitration. If Trinity can
                    participate again, depending on this Court’s decision, the Parties may
 7                  be forced to relitigate certain matters that were decided in Trinity's
                    absence or participate in discovery twice.
 8

 9   Id. For these reasons, the Albina court stayed the action in its entirety pending the termination of

10   the automatic stay imposed by Trinity’s bankruptcy. Id. at *3.

11          The Court is persuaded by the well-reasoned Albina decision, which considered facts

12   nearly identical to those at issue here. As in Albina, the parties seem to agree that Trinity’s

13   bankruptcy is proceeding pursuant to Subchapter V of Chapter 11 of the Bankruptcy Code, which

14   “was designed to expedite the bankruptcy process for small business debtors to allow them to

15   reorganize quickly, inexpensively, and efficiently.” Id. at *2. Although Plaintiffs argue recent

16   developments suggest the bankruptcy may be unable to proceed under the expedited procedures

17   of Subchapter V, Plaintiffs raise the same general concerns about delay that were rejected in

18   Albina. (See ECF No. 85 at 4–5 (“Delaying this proceeding indefinitely will increase the danger

19   of prejudice to Plaintiffs resulting from loss of evidence, including the inability of witnesses to

20   recall specific facts.”)); Albina, 2021 WL 3519460, at *2. The Court concludes Plaintiffs’
21   general concerns about delay are insufficient, especially considering the significant prejudice

22   Trinity would suffer in the absence of a stay. Id. (“On the other hand . . . a decision limited to

23   Aliera and Unity would decide issues that affect Trinity.”). More specifically, Plaintiffs do not

24   dispute that Trinity’s HCSM status is a key issue in Plaintiffs’ claims against Aliera. An analysis

25   of Trinity’s HCSM status and Aliera’s role in administering plans for Trinity will arguably mirror

26   an analysis of Unity’s HCSM status and Aliera’s role in administering plans for Unity. The Court
27   believes Trinity should participate in adjudicating these overlapping issues to prevent inconsistent

28   decisions and wasted effort. Accordingly, judicial economy weighs in favor of a stay.
                                                        4
     Case 2:20-cv-00867-TLN-KJN Document 88 Filed 09/10/21 Page 5 of 5


 1          IV.     CONCLUSION

 2          For the foregoing reasons, the Court GRANTS Aliera’s Motion to Stay. (ECF No. 80.)

 3   This action is STAYED and is now ADMINISTRATIVELY CLOSED pending the termination

 4   of the automatic stay imposed by Defendant Trinity Healthshare, Inc.’s bankruptcy proceedings.

 5   The case may be reopened at the request of the parties.

 6          IT IS SO ORDERED.

 7   September 9, 2021

 8

 9

10                                      Troy L. Nunley
                                        United States District Judge
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      5
